DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, line 17 through page 8, line 22, filed June 29, 2022, with respect to the rejections of claims 16, 31, and 36 under 35 USC 112(a) have been fully considered and are persuasive.  The rejections of claims 16-37 have been withdrawn. 
	The corrections to the claims are noted with appreciation. The objections and rejections under 35 USC 112(b) have been withdrawn.
	In view of the amendments to claims 16, 31, and 36 which remove the “rotatable structure” language, there is no longer an interpretation under 35 USC 112(f). 

Allowable Subject Matter
Claims 16-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a system for harnessing energy from wind comprising a track, a frame, circular track, a set of carts with a rack, and a gear which drives a generator, wherein at least some of the carts are locked together on a straight section of the track and other carts are unlocked on a curved section of the track as recited in claim 16.
The method of claim 31 contains the same structural limitations, and therefore the prior art similarly fails to teach claim 31 in addition to the steps of mounting a track which guides a set of cars, rotatably mounting a frame on a circular track, and placing the set of cars on the track, wherein some of the carts are locked on a straight section and others of the carts are unlocked on a curved section of the track.
Claim 36 recites similar structures regarding an aerofoil cart which is configured to move along a track and is configured to be locked to two other carts when on a straight section of the track and be unlocked when on a curved section of the track. 
Claims 17-30, 32-35, and 37 depend from claims 16, 31, and 36 respectively and contain their limitations, and therefore are allowed for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799